Citation Nr: 0614547	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for disability 
manifested by numbness in the fingers.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to service connection for left knee 
disability.

5.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1996 to 
May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The decision below addresses the veteran's claims for service 
connection for hearing loss, numbness in fingers, and 
respiratory disability.  The claims for service connection 
for right knee disability and left knee disability are 
addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The veteran does not currently suffer from hearing loss 
to an extent recognized as a disability for VA purposes.

2.  Current disability manifested by numbness of the fingers 
has not been shown.

3.  Current respiratory disability has not been shown.




CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).

2.  The veteran does not have disability manifested by 
numbness of fingers that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  The veteran does not have a respiratory disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims for service 
connection for hearing loss, disability manifested by 
numbness in fingers, and respiratory disability has been 
accomplished.  Through a June 2002 notice letter and a 
statement of the case (SOC) in May 2004, the RO notified the 
veteran and his representative of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his claims, and the bases for the denial 
of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2002 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
June 2002 notice letter requested the veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, the Board finds 
that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
those questions is before the Board.  Consequently, a remand 
of the service connection issues regarding hearing loss, 
numbness in fingers, and a respiratory disability is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues addressed herein.  The veteran's service medical 
records have been obtained and associated with the claims 
file.  Additionally, in July 2002, the veteran underwent a VA 
examination in relation to his claims, the report of which is 
of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims on appeal that need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A review of the veteran's service medical records (SMRs) 
reveals that upon enlistment the veteran had hearing within 
normal limits.  The SMRs document that the veteran was 
routinely exposed to noise as an aircraft mechanic.  The 
veteran was tested several times for hearing loss throughout 
his period of military service.  All of the examinations 
revealed normal hearing.  In February 2001, the veteran was 
given a hearing test as a part of his separation examination.  
The results were similar to his entrance exam and did not 
rise to the level of hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.

In July 2002, the veteran was afforded a VA audiological 
examination.  Testing revealed auditory threshold levels not 
higher than 20 decibels at any of the designated frequencies 
in either the right or left ear.  Speech recognition scores 
were not less than 96 percent.  The examiner diagnosed the 
veteran with normal hearing bilaterally, although with 
moderately severe sensorineural hearing loss in the left ear 
at 8000 Hz.

The veteran contends that he has hearing loss as a result of 
noise exposure during military service when he worked on 
aircraft with little ear protection.  However, the objective 
medical evidence of record shows that the veteran has never 
had an audiological examination where the results rise to the 
level of hearing loss for VA purposes.  All documented 
hearing testing has been within normal limits.  Although the 
July 2002 VA examination report indicates high frequency 
hearing loss, it is not shown in the relevant frequencies 
necessary to establish hearing loss for which to be service 
connected.  Thus, on a direct basis, the claim for service 
connection for hearing loss must be denied.

Additionally, as noted above, no hearing loss that meets 
38 C.F.R. § 3.385 was demonstrated within one year of the 
veteran's separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2005).  Consequently, service incurrence or 
aggravation may not be presumed.  Id.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in 
the absence of competent evidence that the veteran currently 
has hearing loss to an extent recognized as a disability 
under the governing regulation, there can be no award of 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Specifically, the United States Court of Appeals for 
Veterans Claims has held that the provisions of 38 C.F.R. 
§ 3.385 prohibit the award of service connection for hearing 
loss where audiometric test scores do not represent impaired 
hearing as defined by regulation.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992)).

Fingers

A review of the veteran's SMRs reveals no treatment for any 
complaints or injuries to the fingers, nor diagnosis of any 
disability or disease affecting the fingers.  Physical 
examinations throughout service were normal in all pertinent 
respects.  Therefore, incurrence of a disease or injury of 
the fingers in service is not factually shown.

There is no competent evidence showing the veteran currently 
has a disability affecting the fingers.  The veteran stated 
he has been diagnosed with carpal tunnel syndrome, but did 
not identify a physician who has treated him for, or 
diagnosed him with, carpal tunnel syndrome or any other 
disability that might cause numbness in the fingers.  In 
fact, no post-service medical evidence has been identified or 
submitted by the veteran.  A July 2002 VA examiner found the 
veteran's complaints of numbness in his fingers of no 
clinical significance or relevance.  He also reported that 
the veteran did not have any signs or symptoms consistent 
with carpal tunnel syndrome.  Wrist X-rays were normal.  All 
range of motion testing for the bilateral forearms, wrists, 
and hands were found to be within normal limits.

Accordingly, the claim for service connection for disability 
manifested by numbness in the fingers must be denied as the 
evidence fails to establish the veteran has currently 
diagnosed disability.

Respiratory Disability

The SMRs reflect that the veteran was exposed to hazardous 
environments during military service.  In particular, a May 
2000 incident report shows exposure to a V-22 Osprey aircraft 
mishap site.  The report indicates the veteran may have been 
exposed to chemical and material components of the exploded 
aircraft through direct contact, absorption, inhalation, and 
ingestion.  The hazardous environment included carbon 
composite, composite dust, primer coating, epoxy polyamide, 
polyurethane coating, adhesive plastic epoxy, adhesive, 
hydraulic fluid, lubricating oil, and biohazards.  The report 
indicates, however, that the veteran was provided adequate 
protections while exposed to the environment.  There were no 
treatment records regarding any respiratory injury or disease 
resulting from this incident; nor were there any treatment 
records regarding respiratory injury or disease at any time 
during military service.  Moreover, all physical examinations 
after the incident were normal in all pertinent regards.

The veteran contends that his exposure to hazardous aircraft 
crash sites has caused a respiratory disability manifested by 
shortness of breath on exertion.  The July 2002 VA examiner 
found that the veteran did not have any type of service-
connected injury to cause him to have shortness of breath on 
exertion.  He found pulmonary function testing to be within 
normal limits.  He also reported that an examination of the 
heart revealed a regular rate and rhythm.  Chest X-rays were 
normal.  It was the examiner's opinion that any shortness of 
breath was attributable to deconditioning and not secondary 
to any disease pathology.  Thus, the medical evidence of 
record fails to establish the veteran has currently diagnosed 
disability.

Accordingly, the claim for service connection for a 
respiratory disability must be denied.  Furthermore, the 
subjective symptom of shortness of breath was found to be 
attributable to poor conditioning and not to any injury or 
disease related to active military service.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for service connection for hearing loss, 
disability manifested by numbness of the fingers, and a 
respiratory disability, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.

Service connection for disability manifested by numbness in 
fingers is denied.

Service connection for respiratory disability is denied.


REMAND

The SMRs reflect almost continuous treatment for knee pain 
throughout the veteran's time in active military service.  
Particularly, his right knee was evaluated regularly.  
Various assessments were given, such as pain, sprain, 
posterior tibialis strain, and patellofemoral syndrome.  In 
October 1999, the veteran's duty was limited because of knee 
pain.  On separation, a normal examination of the knees was 
reported, yet the lower extremities were characterized as 
abnormal with a history of patellofemoral syndrome.

On VA examination in July 2002, the examiner found range of 
motion testing of the knees to be normal.  Degenerative joint 
disease was ruled out by X-ray.  Although the examiner noted 
a history of knee pain, the veteran's claims file was not 
available for review.  An addendum to the report notes a 
diagnosis of bilateral knee strain.  The examiner gave no 
opinion as to the etiology of the veteran's knee strain.

After review of the evidence with respect to the knees, the 
Board finds that the evidence of record is not sufficiently 
definitive to decide the matter of service connection for 
right or left knee disability.  Service medical records 
regarding the knees vary, and there is an unclear opinion as 
to whether the veteran currently has a knee disability, and 
if so, whether it is related to military service.  Under the 
circumstances, the Board finds that there is enough ambiguity 
in the evidence such that another orthopedic examination for 
a clarifying opinion is warranted to ascertain the likelihood 
that any knee disability is traceable to military service.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  In addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the claims for service 
connection for right and left knee disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claim for service connection for right or 
left knee disabilities.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  After securing any additional 
records, the RO should schedule a VA 
orthopedic examination to determine the 
nature of any current knee disability.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
physician designated to examine the 
veteran.  All necessary tests and 
studies, including range of motion 
studies should be conducted.  The 
examination report should reflect 
consideration of the veteran's medical 
history, service medical records, current 
complaints, and other assertions.  Based 
upon review of the evidence and the 
physical examination, the examiner should 
render an opinion as to whether the 
veteran has a current knee disability and 
whether it is as likely as not that such 
disability had its onset in or is 
otherwise traceable to military service.  
Diagnoses and medical nexus opinions 
should be provided as to each knee.

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  After the requested 
development has been completed, the RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claims for 
service connection for right and left 
knee disability.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


